Citation Nr: 0635897	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-22 654	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hypertension as 
secondary to service-connected post-traumatic stress disorder 
(PTSD) and/or diabetes mellitus.

2.  Entitlement to an initial rating in excess of 10 percent 
for bilateral diabetic retinopathy with cataracts.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1965 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision which 
denied secondary service connection for hypertension and an 
April 2003 rating decision which granted service connection 
for diabetic retinopathy and assigned a 10 percent disability 
rating by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.  

The veteran initially filed a notice of disagreement for a 
number of issues which were later granted by the RO.  The 
veteran filed his Form 9 in June 2004 at which time he 
withdrew a claim for service connection for a right shoulder 
disability and limited his appeal to the issues listed above.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran reported that he was medically retired from his 
job as an Amtrak police officer due to various disabilities.  
The veteran also reported that he was in receipt of Social 
Security Administration (SSA) benefits.  The RO attempted to 
obtain the SSA disability records in February 2004.  It does 
not appear that any response was received from SSA and no 
records were obtained.  Furthermore, the veteran reported 
that he was medically retired by the Railroad Retirement 
Board (RRB).  He submitted several records related to the 
medical retirement.  However, the RO sent the veteran a 
letter in February 2004 requesting that he submit a release 
for the medical records from the RRB.  It does not appear 
that the veteran returned the medical release form and the RO 
did not request any records from the RRB.  The RO should 
attempt to obtain copies of all medical records and decisions 
promulgated by the SSA and the RRB.  Any necessary releases 
should be obtained from the veteran.  If no such records are 
available, the RO should obtain statements from the SSA 
and/or the RRB to that effect.  

Associated with the claims file are VA outpatient treatment 
reports dated from October 2001 to June 2004.  The veteran 
should be requested to identify any other pertinent records, 
both VA and private, which have not already been obtained.  
The RO should obtain any records not already associated with 
the claims file.

Turning to the claim for service connection for hypertension, 
the Board notes that the veteran was sent several VCAA 
letters pertaining to direct service connection.  Such 
letters did not, however, inform the veteran of the 
requirements of secondary service connection.  Specifically, 
pertinent regulatory authority provides that a disability 
that is proximately due to or the result of a service-
connected disease or injury shall be service connected.  38 
C.F.R. § 3.310 (2006).  Further, when aggravation of a 
veteran's non-service connected disability is proximately due 
to or the result of a service-connected disease or injury, it 
too shall be service connected to the extent of the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 
(1995).  Given the aforementioned due process deficiency, the 
Board will remand the veteran's claim to ensure compliance 
with the enhanced duty-to-notify and duty-to-assist 
provisions of the VCAA.

Finally, the Board notes that the veteran was afforded 
several VA examinations during the course of his appeal.  The 
last examination was performed in July 2005 at which time the 
RO requested the examiner to provide an opinion regarding 
whether the veteran's hypertension was related to his 
service-connected diabetes mellitus and/or PTSD.  The 
examiner provided an opinion that the veteran's hypertension 
was less likely than not related to his service-connected 
diabetes mellitus.  However, the examiner failed to 
specifically provide an opinion regarding whether the 
veteran's hypertension was made worse by his service 
connected diabetes mellitus or PTSD or whether the veteran's 
hypertension was related to the service-connected PTSD.  In 
order to properly evaluate the veteran's claim such an 
opinion should be obtained.  



Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 and Supp. 
2005) are fully complied with and 
satisfied.  See also 38 C.F.R. § 
3.159 (2006).  The veteran should be 
specifically told of what is 
required to substantiate a secondary 
service connection claim.  He should 
also be told of the information or 
evidence he should submit and of the 
information or evidence that VA will 
obtain with respect to his claim of 
secondary service connection.  Among 
other things, the veteran should be 
told to submit any pertinent 
evidence in his possession.

2.  The RO should obtain any 
outstanding VA and/or private 
treatment records identified by the 
veteran which have not already been 
associated with the claims file.  
Any necessary medical releases 
should be obtained from the veteran.  

3.  The RO should contact the SSA 
and the RRB and obtain copies of any 
determinations and medical evidence 
pertinent to the decisions.  Any 
necessary medical releases should be 
obtained from the veteran.  A 
response from the SSA and the RRB 
should be sought, even if no records 
are available.

4.  After completion of the above 
action, the RO should arrange for a 
review of the medical records which 
are contained in the veteran's 
claims folder.  If possible, the 
review should be accomplished by the 
physician who performed the July 
2005 VA examination.  If the same 
examiner is not available a 
physician with similar expertise 
should conduct the review.  The 
examiner is requested to provide an 
opinion as to whether the veteran's 
hypertension has been caused by or 
made worse by his service-connected 
PTSD.   The examiner should also 
provide an opinion as to whether the 
veteran's hypertension has been made 
worse by his service-connected 
diabetes mellitus.  (If another VA 
examination is deemed necessary by 
the reviewer, one should be 
accomplished.)  A complete rationale 
for any opinions expressed, as well 
as a discussion of the medical 
principles involved, should be 
provided.

5.  Thereafter, the RO should review 
the claims file to ensure that the 
requested development has been 
completed.  In particular, the RO 
should review the requested 
examination report to ensure that it 
is responsive to and in complete 
compliance with the directives of 
this remand, and if it is not, the 
RO should take corrective action.

6.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issues 
on appeal.  If the benefits sought 
are not granted, the veteran should 
be furnished with a supplemental 
statement of the case and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.  The supplemental 
statement of the case should 
specifically refer to 38 C.F.R. 
§ 3.310 and the RO's analysis of 
this regulation.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


